      Case: 1:20-cv-00047-SA-DAS Doc #: 9 Filed: 04/09/20 1 of 1 PageID #: 30




                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

V.                                                  CIVIL ACTION NO.: 1:20-CV-47-SA-DAS

AN EASEMENT AND RIGHT-OF-WAY
OVER 1.02 ACRES OF LAND, MORE OR LESS,
IN OKTIBBEHA COUNTY, MISSISSIPPI,
ELBERT J. DAY, JR., GARY LYNN DAY,
and BRENDA J. HUNT                                                                DEFENDANTS

                                   ORDER OF POSSESSION

       Pursuant to Title 40 United States Code Section 3114-3118, which authorizes the Court

“to give the Government immediate possession of the [condemned] property,” United States v.

Miller, 317 U.S. 369, 381, 63 S. Ct. 276, 87 L. Ed 336 (1943), it is hereby ORDERED that the

Tennessee Valley Authority, as agent of the United States of America, be put into immediate

possession of the property described in the Declaration of Taking filed in this action to the extent

necessary to permit the Tennessee Valley Authority to carry on any of its operations described

in the pleadings filed herein, and that the Defendants in such action surrender possession of said

property to the Tennessee Valley Authority accordingly.

        It is SO ORDERED, on this the 9th day of April, 2020.


                                                       /s/ Sharion Aycock
                                                       UNITED STATES DISTRICT JUDGE
